Name: Commission Implementing Decision (EU) 2018/718 of 14 May 2018 on the suspension of the officially tuberculosis-free status of Malta as regards bovine herds and amending Annex I to Decision 2003/467/EC (notified under document C(2018) 2762) (Text with EEA relevance. )
 Type: Decision_IMPL
 Subject Matter: means of agricultural production;  Europe;  agricultural policy;  trade policy;  agricultural activity
 Date Published: 2018-05-16

 16.5.2018 EN Official Journal of the European Union L 120/12 COMMISSION IMPLEMENTING DECISION (EU) 2018/718 of 14 May 2018 on the suspension of the officially tuberculosis-free status of Malta as regards bovine herds and amending Annex I to Decision 2003/467/EC (notified under document C(2018) 2762) (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1), and in particular paragraph 5 of Annex A.I thereto, Whereas: (1) Directive 64/432/EEC applies to intra-Union trade in bovine animals. It lays down the conditions whereby a Member State may be declared officially tuberculosis-free as regards bovine herds, as well as the conditions for retaining this status. (2) Commission Decision 2003/467/EC (2) provides that the Member States listed in Chapter 1 of Annex I thereto are declared officially free of tuberculosis as regards bovine herds. (3) Malta was listed in Chapter 1 of Annex I to Decision 2003/467/EC by Commission Implementing Decision (EU) 2016/448 (3). (4) In November 2017 Malta reported an outbreak of bovine tuberculosis confirmed by the isolation of M. bovis on laboratory examination. During the follow-up investigations, bovine animals of another herd reacted positively to the test for bovine tuberculosis. This second herd had received animals from the index case. (5) Malta has taken the measures set out in Annex A(I) to Directive 64/432/EEC and in particular has withdrawn the officially free status of the first herd and suspended the status of the second herd. Consequently, Malta can no longer comply with the criteria for maintenance of the officially free status for bovine tuberculosis as set out in paragraph 4 of Annex A.I to Directive 64/432/EEC and moreover, the source of infection has remained inconclusive. (6) Following information from Malta about outbreaks of bovine tuberculosis, the Commission considers that there is evidence of a significant change in the situation as regards bovine tuberculosis in that Member State. (7) The officially bovine tuberculosis-free status of Malta should therefore be suspended until the results of surveillance testing and epidemiological investigations demonstrate that the outbreaks are under control, measures are applied in accordance with paragraph 4(b), (c) and (d) of Annex A.I to Directive 64/432/EEC, and the percentage of bovine herds confirmed as infected with tuberculosis has not exceeded 0,1 % of all herds in a continuous 12-month period, at the end of which at least 99,9 % of bovine herds should achieve officially tuberculosis-free status. (8) Annex I to Decision 2003/467/EC should therefore be amended accordingly. (9) The measures provided for in this Decision are in accordance with the opinion of the Standing Committee on Plants, Animals, Food and Feed, HAS ADOPTED THIS DECISION: Article 1 1. The officially tuberculosis-free status of Malta regarding bovine herds shall be suspended. 2. In order to regain officially tuberculosis-free status regarding bovine herds, Malta shall comply with the following conditions: (a) the conditions set out in paragraph 4(b), (c) and (d) of Annex A.I to Directive 64/432/EEC continue to be met; (b) all bovine herds have been subjected to testing for bovine tuberculosis following the procedures set out in paragraph 1 of Annex A.I to Directive 64/432/EEC; (c) the percentage of bovine herds confirmed as infected with tuberculosis has not exceeded 0,1 % of all herds during a continuous 12-month period; (d) at the end of the 12-month period referred to in point (c), at least 99,9 % of bovine herds have achieved officially tuberculosis-free status. Article 2 Annex I to Decision 2003/467/EC is amended in accordance with the Annex to this Decision. Article 3 This Decision is addressed to the Member States. Done at Brussels, 14 May 2018. For the Commission Vytenis ANDRIUKAITIS Member of the Commission (1) OJ 121, 29.7.1964, p. 1977/64. (2) Commission Decision 2003/467/EC of 23 June 2003 establishing the official tuberculosis, brucellosis, and enzootic-bovine-leukosis-free status of certain Member States and regions of Member States as regards bovine herds (OJ L 156, 25.6.2003, p. 74). (3) Commission Implementing Decision (EU) 2016/448 of 23 March 2016 amending Annexes I and II to Decision 2003/467/EC in relation to the official tuberculosis-free and brucellosis-free status of Malta as regards bovine herds (OJ L 78, 24.3.2016, p. 78). ANNEX In Annex I to Decision 2003/467/EC, Chapter 1 is replaced by the following: CHAPTER 1 Officially tuberculosis-free Member States ISO code Member State BE Belgium CZ Czech Republic DK Denmark DE Germany EE Estonia FR France LV Latvia LT Lithuania LU Luxembourg HU Hungary NL Netherlands AT Austria PL Poland SI Slovenia SK Slovakia FI Finland SE Sweden